AO 398 (Rev. (01/09) Notice of'a Lawaiiit and Request to Waive Serdce ofa Summons

Fenn

—v

UNITED STATES DISTRICT COURT
for the
Middle. District of Louisiana

Cynthia‘ Spoon, Sophia Cook-Phillips, and Eric Moll )
Plainly — ° )

ve ) Civil Action No. 3:49-cv-00516-SDD-EWD
Bayou Bridge Pipeline, LLC, et al. )
Defendant )

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Mr. Patrick Melntire, authorized agent of Sheriff Ronald Theriot _
(Name bf the defendant or - if the defendant is a eorpordtion, partnership, or association ~ an officer or agem authorized to receive service)

‘Why are you getting this?

A lawsuit has beer filed against you, or the entity you represent, in this court under the number shown above.
A. copy of the complaint is attached.

This is not a summons, or an official notice from the court. [tis a request that, to avoid expenses, you waive formal
service of a. summons by signing and returning the enclosed waiver. To avoid these expenses, you must retum the-signed
waiver within 30 days (give at east 30 days, or at least 60 days ifthe defendant is outside any judicial district of the United States)
from the date shown: below, which isthe date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed etivélope or other prepaid means for returning one copy. You may keep. the other copy.

What happens next?

Ifyou-return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be-served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to-you outside any judicial: district of
the United: States).

Ifyou do not renin the signed waiver within the time indicated, I will arrange ty have ihe summons and complaint

served Gn'you. And I will. ask the court to require you, or the entity you represent, to pay the expenses of making service.
Please read the enclosed statement about the duty to avoid unnecessary expenses.

L certify that this request is being sent to you on the date below.

  

Daie: 08/05/2019

 

 

‘Roderick & Solange MacArthur Justice Center
4400 S; Carrollton Ave.
New Orleans, LA 70119
"Address

eric foley@macarthurjustice-org
E-mail address

504-684-2364
Telephone number

 
Case 3:19-cv-00516-SDD-EWD Document5 09/06/19 Page 2 of 2

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Middle District of Louisiana

Cynthia Spoon, Sophia Cook-Phillips, and Eric Moll )
Plaintiff )

Vv. ) Civil Action No. 3:19-cv-00516-SDD-EWD
__ Bayou Bridge Pipeline, LLC, et al.__ )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Eric Foley _
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

I also understand that I, or the entity ] represent, must file and serve an answer or a motion under Rule 12 within
60 days from 09/05/2019 _, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: Sopt. le, 2019 OrA_ fk -

Signature of the attorney or unrepresented party

Sherf$ Ronald Theciet — Patrick M Lutire

Printed name of party waiving service of summons Printed name
loo E. Ver wal ion Street ; Sure 4oo

Lot as ethe r Lig 70506)
Address

/ Pmeintire @ oats marina . com
E-mail address
(337 - 233- Noo

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served.
